





Exhibit 10.8
A. SCHULMAN, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT


A. Schulman, Inc. (the Company) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the 2017 Equity Incentive Plan (the Plan) as a means
through which employees like you may share in the Company’s success. Capitalized
terms that are not defined herein shall have the same meanings as in the Plan.


1. Nature of Award. Effective as of the date (the Grant Date) specified in the
accompanying Notice of Grant (the Grant Notice), the Company hereby grants to
the individual identified in the Grant Notice (the Participant) awards of Units
as set forth in the Grant Notice (the Awards). The Awards are subject to the
terms and conditions described in the Grant Notice, this Restricted Stock Unit
Award Agreement (Award Agreement), the Summary of Performance Objectives
attached hereto, and the Plan.


2. Number of Units. The number of Units in your Awards are set forth in the
Grant Notice. For purposes of this Award Agreement, each whole Unit represents
the right to receive one Share upon settlement of the respective Awards, as
applicable under the Grant Notice.


3. Vesting. Your Units will be settled or will be forfeited depending on whether
the terms and conditions described in this Award Agreement, the Summary of
Performance Objectives, the Plan, and the Grant Notice are satisfied.


(a) Normal Vesting Date. Your Units will be subject to vesting in accordance
with the schedule identified in the Grant Notice (the Normal Vesting Date) and
the number of Units that actually vest may be between 0% and 100% of your Units.
If the scheduled Normal Vesting Date is a non-business day, the next following
business day will be considered the Normal Vesting Date.


(b) Restricted Stock Units not subject to Performance Objectives. All of your
Restricted Stock Units not subject to performance objectives will vest on the
third anniversary of the Grant Date, provided your employment has not terminated
prior to that date.


(c) Performance Objectives for Restricted Stock Units (ROIC) Award. Your Award
of Restricted Stock Units (ROIC) described in the Grant Notice will vest
depending on the Company’s ROIC for the Performance Period, determined at the
end of the Performance Period. The Company’s ROIC at the end of the Performance
Period may be achieved at threshold, target or maximum levels. The number of
these Restricted Stock Units that vest on the Normal Vesting Date will be
determined by multiplying by the vesting percentage that corresponds to the
level of achievement of the Company’s ROIC at the end of the Performance Period
relative to the goals set forth in your Summary of Performance Objectives (i.e.,
25% at threshold, 50% at target, or 100% at maximum).


None of these Units will vest if the Company’s ROIC at the end of the
Performance Period is less than the threshold level of achievement set forth in
your Summary of Performance Objectives. No more than 100% of these Units will
vest if the Company’s ROIC at the end of the Performance Period exceeds the
maximum level of achievement set forth in your Summary of Performance
Objectives. If the Company’s ROIC is between two percentages set forth in the
Summary of Performance Objectives, the number of these Units that vest will be
mathematically interpolated by the Company. Notwithstanding the foregoing, any
of these Units that do not vest as of the Normal Vesting Date shall be
forfeited. The Committee shall have the final decision (in its sole discretion)
about the extent of vesting and satisfaction of performance objectives.


(i) Definitions. As used in this Agreement with respect to an Award of
Restricted Stock Units (ROIC):







--------------------------------------------------------------------------------





A. Performance Period. The three-year period beginning on the September 1 last
preceding the Grant Date.


B. ROIC. The three-year average annual Return on Invested Capital. Return on
Invested Capital is calculated for each fiscal year in the Performance Period by
dividing the Company’s NOPAT for such period by the Company’s Average Invested
Capital for such period. The ROIC is compared to the performance objectives set
forth in your Summary of Performance Objectives to determine the vesting
percentage.


C. NOPAT. The Company’s net operating profit after taxes from continuing
operations (based on an assumed effective tax rate of 30%), based on non-GAAP
earnings, for each fiscal year in the Performance Period.


D. Average Invested Capital. The sum of the Company’s total shareholders’
equity, minus cash and cash equivalents and goodwill, and plus total debt at the
end of each month during the Performance Period. Average Invested Capital for
each fiscal year in the Performance Period is the average of the twelve
month-end invested capital amounts.


(d) Performance Objectives for Restricted Stock Units (EPS) Award. Your Award of
Restricted Stock Units (EPS) described in the Grant Notice will vest depending
on the Company’s Cumulative EPS for the Performance Period, determined at the
end of the Performance Period. The Company’s Cumulative EPS at the end of the
Performance Period may be achieved at threshold, target or maximum levels. The
number of these Restricted Stock Units that vest on the Normal Vesting Date will
be determined by multiplying by the vesting percentage that corresponds to the
level of achievement of the Company’s Cumulative EPS at the end of the
Performance Period relative to the goals set forth in your Summary of
Performance Objectives (i.e., 25% at threshold, 50% at target, or 100% at
maximum).


None of these Units will vest if the Company’s Cumulative EPS at the end of the
Performance Period is less than the threshold level of achievement set forth in
your Summary of Performance Objectives. No more than 100% of these Units will
vest if the Company’s Cumulative EPS at the end of the Performance Period
exceeds the maximum level of achievement set forth in your Summary of
Performance Objectives. If the Company’s Cumulative EPS is between two amounts
set forth in the Summary of Performance Objectives, the number of these Units
that vest will be mathematically interpolated by the Company. Notwithstanding
the foregoing, any of these Units that do not vest as of the Normal Vesting Date
shall be forfeited. The Committee shall have the final decision (in its sole
discretion) about the extent of vesting and satisfaction of performance
objectives.


(i) Definitions. As used in this Agreement with respect to an Award of
Restricted Stock Units (EPS):


A. Cumulative EPS. Cumulative EPS is calculated as the sum of diluted EPS for
each fiscal year in the Performance Period. The three-year Cumulative EPS is
compared to the performance objectives set forth in your Summary of Performance
Objectives to determine the vesting percentage.


B. Diluted EPS. Diluted EPS for each fiscal year in the Performance Period is
the non-GAAP diluted EPS as reported by the Company.


C. Performance Period. The three-year period beginning on the September 1 last
preceding the Grant Date.


(e) Committee Certification for Performance-Based Restricted Stock Units (ROIC
or EPS) Awards. Notwithstanding the foregoing, to the extent that the Company
intends these Units to constitute performance-based compensation for purposes of
Code Section 162(m), no performance-based Units will





--------------------------------------------------------------------------------





vest until the Committee (as defined in the Plan) certifies the extent to which
the performance objectives described in Section 3(c) or 3(d) have been satisfied
during the relevant Performance Period.


(f) Change in Control. Notwithstanding the foregoing, in the event of a Change
in Control:


(i) Restricted Stock Units (ROIC) Award. You will immediately vest in the number
of Restricted Stock Units (ROIC) at the target level of performance in the event
of a Change in Control before the Normal Vesting Date.


(ii) Restricted Stock Units (EPS) Award. You will immediately vest in the number
of Restricted Stock Units (EPS) at the target level of performance in the event
of a Change in Control before the Normal Vesting Date.


(iii) Restricted Stock Units Award. Your non-performance Restricted Stock Units
will immediately vest in the event of a Change in Control before the Normal
Vesting Date.


To the extent that your Units are subject to the requirements of Section 409A of
the Code, any Change in Control must also constitute a change in control event
as defined in Section 409A of the Code.


4. Effect of Termination. You may forfeit your Awards if you terminate
employment prior to the Normal Vesting Date, although this will depend on the
reason for your termination, as provided below:


(a) Restricted Stock Units (ROIC or EPS).


(i) Termination Due to Death, Disability, or Retirement. If you terminate
employment due to your death, Disability, or Retirement (provided that the
Committee agrees to treat such termination as Retirement), you will vest in a
prorated number of your ROIC- or EPS-based Restricted Stock Units. The prorated
number will be equal to the product of: (x) the number of these Units that would
have vested if you terminated on the Normal Vesting Date, and (y) a fraction,
the numerator of which is the number of whole months between the Grant Date and
your termination date, and the denominator of which is 36. Further, your
prorated ROIC- or EPS-based Restricted Stock Units will vest only to the extent
that the performance criteria described in Sections 3(c) or 3(d), as applicable,
are satisfied at the Normal Vesting Date. For purposes of this calculation, a
whole month will be determined on the basis of each monthly anniversary of the
Grant Date occurring before the date of death, Disability, or Retirement.


If none of the performance criteria set forth in Sections 3(c) or 3(d), as
applicable, are satisfied as of the Normal Vesting Date, all of your ROIC- or
EPS-based Restricted Stock Units will be forfeited.


(ii) Termination for Any Other Reason. If you terminate for any reason other
than due to death, Disability, or Retirement as specified in Section 4(a)(i),
all of your performance-based Units will be forfeited.


(b) Restricted Stock Units (service-based).


(i) Termination Due to Death or Disability. If you die or become Disabled, your
service-based Restricted Stock Units will fully vest on the date of your death
or Disability.


(ii) Termination Due to Retirement. If you terminate due to Retirement, and
provided that the Committee agrees to treat your termination as a Retirement,
you will vest in a prorated portion of your Restricted Stock Units determined by
multiplying the number of Restricted Stock Units by a fraction, the numerator of
which is the number of whole months you were employed from the Grant





--------------------------------------------------------------------------------





Date to the date of Retirement, and the denominator of which is 36. For purposes
of this calculation, a whole month will be determined on the basis of each
monthly anniversary of the Grant Date occurring before the date of Retirement.


(iii) Termination for any Other Reason. If you terminate under any other
circumstances, all non-performance based Restricted Stock Units will be
forfeited on your termination date.


5. Settlement. If all applicable terms and conditions have been met, your Awards
will be settled according to the terms in the Grant Notice as soon as
administratively practicable, but no later than 60 days after the later of (a)
the Normal Vesting Date, or (b) the date on which the Committee certifies the
satisfaction of the performance objectives (if applicable) pursuant to Section
3(e).


6. Other Terms and Conditions.


(a) Rights With Respect to Units.


(i) Rights During Performance Period for Awards of Restricted Stock Units (ROIC
or EPS).


A. Voting Rights. During the Performance Period, you will have no voting rights
with respect to these Units.


B. Dividend Rights. You shall be granted dividend equivalent rights entitling
you to a payment equal to the amount of any cash dividends that are declared and
paid during the Performance Period with respect to the target vesting level of
Units (i.e., 50% of your ROIC- or EPS-based Restricted Stock Units), subject to
the terms and conditions of the Plan and this Award Agreement. Your dividend
equivalent rights shall be subject to the same terms and conditions as the
related Units and shall vest and be settled in cash if, when and only to the
extent the related Units vest and are settled. In the event a Unit is forfeited
under this Award Agreement, the related dividend equivalent right also will be
forfeited.


(ii) Rights Prior to Vesting for Restricted Stock Units not subject to
Performance Objectives.


A. Voting Rights. Until your Units vest, you will have no voting rights with
respect to the Units.


B. Dividend Rights. You shall be granted dividend equivalent rights entitling
you to a payment equal to the amount of any cash dividends that are declared and
paid with respect to your Restricted Stock Units, subject to the terms and
conditions of the Plan and this Award Agreement. Your dividend equivalent rights
shall be subject to the same terms and conditions as the related Restricted
Stock Units and shall vest and be settled in cash if, when and to the extent the
related Restricted Stock Units vest and are settled, depending on whether or not
you have met the conditions described in this Award Agreement, the Grant Notice,
and in the Plan. In the event that a Restricted Stock Unit is forfeited under
this Award Agreement, the related dividend equivalent rights will also be
forfeited.


(b) Beneficiary Designation. You may name a beneficiary(ies) to receive any
portion of your Awards and any other right under the Plan that is unsettled at
your death. To do so, you must complete a beneficiary designation form by
contacting Katie Pickle, Total Rewards Manager, by telephone ((832) 663-3107) or
email (Katie.Pickle@aschulman.com). If you previously completed a valid
beneficiary designation form, such form will apply to the Awards until it is
changed or revoked. If you die without correctly completing a beneficiary
designation form, or if your designated beneficiary does not survive you, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.


(c) Taxes and Tax Withholding. The Company or an Affiliate, as applicable, will
have the power and right to deduct, withhold or collect any tax, social security
contribution, payroll tax or other amount required by





--------------------------------------------------------------------------------





law or regulation to be withheld with respect to any taxable event arising with
respect to the Awards. To the extent permitted by the Committee, in its sole
discretion, this amount may be: (i) withheld from other amounts due to you (e.g.
from your salary), (ii) withheld from the value of any Awards being settled or
any Shares transferred in connection with payment of the Awards, (iii) withheld
from the vested portion of any Awards (including Shares transferable
thereunder), whether or not being paid at the time the taxable event arises, or
(iv) collected directly from you. The amount to be withheld may relate to
amounts due in more than one jurisdiction and in all cases shall be as
determined by the Committee in its discretion.


Subject to the approval of the Committee, you may elect to satisfy the
withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction; provided that such Shares would otherwise be
distributable at the time of the withholding and if such Shares are not
otherwise distributable at the time of the withholding, provided that you have a
vested right to distribution of such Shares at such time. All such elections
will be irrevocable and made in writing and will be subject to any terms and
conditions that the Committee, in its sole discretion, deems appropriate.


You understand that you are solely responsible for filing any relevant
documentation (including, without limitation, tax returns or reporting
statements) that may be required in relation to the Award (including, without
limitation, any such documentation related to the holding of Shares or any bank
or brokerage account, the subsequent sale of Shares, or the receipt of any
dividends). You further acknowledge that the Company or an Affiliate (as
applicable) does not commit to and is under no obligation to structure the terms
or any aspect of the Award to reduce or eliminate your liability for taxes or
other amounts due or to achieve any particular tax result.


(d) Transferring Your Awards. Normally, your Awards may not be transferred to
another person. However, as described above, you may complete a beneficiary
designation form to name the person to receive any portion of your Awards that
are settled after you die.


(e) Not an Employment Agreement. This Award imposes no obligation on the Company
or any Affiliate to employ the Participant for any period. This Agreement is not
an employment agreement, and no provision of this Agreement shall be construed
or interpreted to create an employment relationship between the Participant and
the Company or any Affiliate or to guarantee the right to remain employed by the
Company or any Affiliate for any specified term.


Furthermore, except as otherwise expressly provided in a written employment
agreement between Participant and the Company, this Award is made solely at the
discretion of the Company and the Committee, and this Award Agreement, the Plan,
and any other Plan documents (i) are not part of your employment contract, if
any, and (ii) do not guarantee either your right to receive any future grants
under the Plan (even if Awards have been granted repeatedly in the past) or the
inclusion of the value of any grants in the calculation of severance payments,
if any, upon termination of employment.


You further agree, except as otherwise expressly provided in a written
employment agreement between Participant and the Company, to waive all and any
rights to compensation or damages for the termination of your office or
employment with the Company or an Affiliate for any reason whatsoever (including
unlawful termination of employment) insofar as those rights arise or may arise
from you ceasing to have rights under the Plan as a result of that termination
or from the loss or diminution in value of such rights or entitlements.


(f) Requirements of Law. This Award shall be subject to all applicable laws,
rules and regulations (including applicable federal and state securities laws)
and to all required approvals of any governmental agencies or national
securities exchange, market or other quotation system. Notwithstanding anything
to the contrary herein, the Company shall not be obligated to issue any Shares
pursuant to this Award, at any time, if the





--------------------------------------------------------------------------------





offering of the Shares covered by this Award violates or is not in compliance
with any laws, rules or regulations of the United States or any state or
country.


Furthermore, you understand that, to the extent applicable, the laws of the
country in which you are working at the time of grant and/or vesting of this
Award (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may restrict or prevent settlement of
this Award or may subject you to additional procedural or regulatory
requirements for which you are solely responsible and that you will have to
independently fulfill in relation to this Award, and that sales of Shares may be
subject to restrictions under United States federal securities laws, and the
laws, rules or regulations of any other relevant federal, state or local
jurisdiction, and under Company policies including insider trading policies and
procedures.


Any summaries of potentially applicable legal restrictions and requirements
furnished in connection with the Plan are not intended to be exhaustive, and you
acknowledge that other rules may apply. The Company reserves the right to impose
other requirements on your participation in the Plan, Awards granted thereunder,
and any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable to comply with applicable law or facilitate the
administration of the Plan.


(g) Governing Law. This Award Agreement will be interpreted and construed in
accordance with and governed and enforced by the laws (other than laws governing
conflicts of laws) of the State of Ohio, except to the extent that the Delaware
General Corporation Law is mandatorily applicable.


(h) Severability. The provisions of this Award Agreement are severable, and if
any one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


(i) Waiver. No failure or delay by the Company to enforce any provision of this
Award Agreement or exercise any right or remedy provided by law shall constitute
a waiver of that or any other provision, right or remedy, nor shall it prevent
or restrict the further exercise of that or any other provision, right or
remedy. No single or partial exercise of such provision, right or remedy shall
prevent or restrict the further exercise of that or any other provision, right
or remedy.


(j) Data Privacy. In order to perform its obligations under the Plan or for the
implementation and administration of the Plan, the Company or Affiliate may
collect, transfer, use, process, or hold certain personal data about you. Such
data includes, but is not limited to, your name, nationality, citizenship, work
authorization, date of birth, age, government or tax identification number,
passport number, brokerage account information, address, compensation and equity
award history, and beneficiaries’ contact information.


By accepting this Award, you explicitly consent to the collection, transfer
(including to third parties in your home country or the United States or other
countries, such as but not limited to human resources personnel, the Company’s
legal and/or tax advisors, and brokerage administrators), use, processing,
holding, electronically or otherwise, of your personal data in connection with
this or any other equity award. Refusal or withdrawal of consent may affect your
ability to participate in the Plan or to realize benefits under it. At all times
the Company shall maintain the confidentiality of the your personal data, except
to the extent the Company is required to provide such information to
governmental agencies or other parties; any such actions will be undertaken by
the Company only in accordance with applicable law.


(k) Other Agreements. Your Awards are subject to the terms of any other written
agreements between you and the Company or a Related Entity or Affiliate to the
extent that those other agreements do not directly conflict with the terms of
the Plan or this Award Agreement.







--------------------------------------------------------------------------------





(l) Adjustments to Your Awards. Subject to the terms of the Plan, your Awards
will be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of your Units will be adjusted to reflect a stock
split, a stock dividend, recapitalization, including an extraordinary dividend,
merger, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of Shares or other similar corporate change affecting
Shares).


(m) Other Rules. Your Awards are subject to additional rules as described in the
Plan. You should read the Plan carefully to ensure you fully understand all the
terms and conditions of your Awards. In the event of a conflict between the
terms of the Plan and the terms of this Award Agreement, the terms of the Plan
will govern. The Committee has the sole responsibility of interpreting the Plan
and this Award Agreement, and its determination of the meaning of any provision
in the Plan or this Award Agreement will be binding on the Participant. To the
extent you have been provided with a copy of this Award Agreement, the Plan or
any other documents relating to this Award in a language other than English, the
English language document will prevail in case of any ambiguity or divergence
resulting from the translation of such documents.


(n) Clawback. The Units and any Shares issued in connection with the settlement
of the Units are subject to any clawback policy adopted by the Company from time
to time.


(o) Acceptance. You must accept the Award and agree to the terms and conditions
of the Award as described above by electronically accepting this Award Agreement
within 60 days of the Grant Date.




SUMMARY OF PERFORMANCE OBJECTIVES
(provided separately)



